DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the remarks, filed on 08/03/2021, with respect to claims 1-3 and 6-15 have been fully considered and are persuasive.  The rejection of these claims under double patenting has been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 6-15 (renumbered as claims 1-13) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes:
“an extension unit configured to extend a first output range corresponding to an input range of brightness values of the selected image so as to be wider than a second output range that is the output range when the image is not selected; and an output unit configured to output a combined image generated by combining the selected image for which the output range of brightness values has been extended to the first output range, and the unselected image, wherein 

Regarding independent claim 2, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 2 that includes:
“an extension unit configured to extend a first output range corresponding to an input range of brightness values of the selected image so as to be wider than a second output range that is the output range when the image is not selected; and an output unit configured to output a combined image generated by combining the selected image for which the output range of brightness values has been extended to the first output range, and the unselected image, wherein the extension unit sets the input range of brightness values based on a distribution of brightness values corresponding to the selected image, and determines a width of the first output range based on a width of the input ran, and wherein, when the selected image has a distribution of brightness values that are lower than those in the unselected image, the extension unit determines the first output range such that the narrower the input range is, the darker a bright part of the selected image is.”

Regarding independent claim 8 (renumbered as claim 6), the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 8 (renumbered as claim 6) that includes:
“a receiving unit configured to receive a combined image generated by combining the selected image and the unselected image, where a first output range corresponding to an input range of brightness values of the selected image has been extended by the other apparatus so as to be wider than a second output range that is the output range when the image is not selected, wherein the input range of brightness values is set based on a distribution of brightness values corresponding to the selected image and a width of the first output range is determined based on a width of the input range, and wherein, when the selected image has a distribution of brightness values that are higher than those in the unselected image, the first output range is determined such that the narrower the input range is, the brighter a dark part of the selected image is; and a display unit configured to display the received combined image.”

Regarding independent claim 12 (renumbered as claim 10), the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 12 (renumbered as claim 10) that includes:
“extending a first output range corresponding to an input range of brightness values of the selected image so as to be wider than a second output range that is the output range when the image is not selected; and outputting a combined image generated by combining the selected image for which output range of brightness values has been extended to the first output range, and the unselected image, wherein the input range of brightness values is set based on a distribution of brightness values corresponding to the selected image, and a width of the first 

Regarding independent claim 13 (renumbered as claim 11), the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 13 (renumbered as claim 11) that includes:
“receiving a combined image generated by combining the selected image and the unselected image, where a first output range corresponding to an input range of brightness values of the selected image has been extended by the other apparatus so as to be wider than a second output range that is the output range when the image is not selected, wherein the input range of brightness values is set based on a distribution of brightness values corresponding to the selected image and a width of the first output range is determined based on a width of the input range, and wherein, when the selected image has a distribution of brightness values that are higher than those in the unselected image, the first output range is determined such that the narrower the input range is, the brighter a dark part of the selected image is; and displaying the received combined image.”

Regarding independent claim 14 (renumbered as claim 12), the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 14 (renumbered as claim 12) that includes:


Regarding independent claim 15 (renumbered as claim 13), the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 15 (renumbered as claim 13) that includes:
“receive a combined image generated by combining the selected image and the unselected image, where a first output range corresponding to an input range of brightness values of the selected image has been extended by the other apparatus so as to be wider than a second output range that is the output range when the image is not selected, wherein the input range of brightness values is set based on a distribution of brightness values corresponding to the selected image and a width of the first output range is determined based on a width of the input range, and wherein, when the selected image has a distribution of brightness values that are higher than those in the unselected image, the first output range is determined such that the narrower the input range is, the brighter a dark part of the selected image is.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697